In the Missouri Court of Appeals
Eastern District

DIVISI()N THREE
PAMELA D. RAMSEY, ) ED100296
)
Appellant, ) Appeal from the Circuit Court of
) the City of St. Louis
v. )
) 1322-€€00677
)
) Honorable Thomas J. Frawley
STATE OF MISSOURI, )
) FILED: August 19, 2014
Respondent. )

introduction
Paniela D. Rarnsey (Movant) appeals the motion court's judgment denying her pro se
Rule 24.035 Motion to Vacate, Set Aside, or Correct the judgment or Sentence (Rule 24.035
xnotion). We reverse and remand with instructions to the motion court to appoint counsel and
provide Movant with the opportunity to amend her rnotion.
Background
On December 29, 2009, Movant was charged by indictment with three counts of the class
C felony of burglary in the second degree (Counts l, 3, and 5) and three counts of the class C
felony of stealing over $500 (Counts 2, 4, and 6). All charges arose out of events that had
occurred on Noveinber' 23, 2009. Movaiit was also cliarged as a prior offender.
On March 9, 2010, Movant pled guilty to all counts. On April 28, 2010, the trial court

suspended imposition of sentence, placed Movant on probation for two years, ordered Movant to

 

 

complete a program at the Community Wellness project, entered a $46 judgment against Movant
for the crime victims compensation fund (CVCF), and waived costs. On March 15, 2012, the
trial court extended Movant's term of probation to allow her time to pay the $46 CVCF. On
November 30, 2012, the trial court found Movant in violation of the terms of her probation,
specifically having committed a laws violation. The trial court revoked Movant's probation and
sentenced her to seven years' imprisonment on each count, with Counts 1 and 2 to be consecutive
for a total of fourteen years in the Missouri Department of Co1'rections.

On March 19, 2013, Movant filed her timely pro se Rule 24.035 motion, wherein she
alleged ineffective assistance of counsel and an improper probation revocation. Movant also
filed a Forma Pauperis Affidavit with her motion. On june 24, 2013, the Public Defender's
Office on its own volition entered their appearance on l\/iovant's behalf prior to appointment by
the motion court and requested additional time to file an amended motion. The motion court
never in fact appointed counsel for Movant and never allowed the Pubiic Defender’s Office an
extension to amend Movarit‘s pro se motion.

On July ll, 2013, the court entered an Order and judgment denying Movant's pro se Rule
24.035 motion. In justifying its decision not to appoint counsel for Movallt, the motion court
expiained:

The Court does not believe justice is served by the routine appointment of counsel for a

movant who files pro se a motion to vacate, set aside or correct judgment and sentence

pursuant to Rule 24.035 where, as herein, the record is clear that movant's plea was

knowing and voluntary . . .

The motion court thereby denied Movant's request for appointment of counsel, her request for an

evidentiary liearilig, and rlltiinately, her Rule 24.035 motion. This appeal follows.

Discussion
Our review of a denial of a Rule 24.035 motion is "limited to a determination of whether
the findings and conclusions of the trial court are clearly erroneous." Rule 24.035(k). §e_e
Weeks v. State, 140 S.W.3d 39, 44 (Mo. banc 2004). Findings and conclusions are clearly

erroneous if and only if, after review of the record, we are left with the definite and firm

impression that a mistake has been made. Weeks, 140 S.W.Sd at 44.

Rule 24.035(e) provides: "When an indigent movant files a pro se motion, the court shall
cause counsel to be appointed for the movant." The requirement to appoint counsel for an
indigent pro s'e movant is rnandatory. Luleff v. State, 807 S.W.Zd 495, 497 (Mo. banc 1991);
Wilsoii v. State, 415 S.W.3d 727, 728 (Mo.App. S.D. 2013); Allmon v. State, 973 S.W.Zd 163,
165 (Mo.App. E.D. 1998). _S_ee Fields v. State, 572 S.W.Zd 477, 481~83 (Mo. banc 1978)

(determiniiig that case-by-case appointment of counsel was grossly tmsatisfactory and adopting

the per se rule that appointment of counsel was required for all indigent postconviction movants).

A motion court that dismisses a pro se Rule 24.035 motion without appointing counsel commits
clear error. §l, 973 S.W.2d at 165.

Here, the parties do not dispute that Movant's pro se Rule 24.035 motion and indigency
affidavit were timely filed and that the motion court failed to appoint counsel. The State agrees
with Movant that the motion court erred in ruling on the merits of the Rule 24.035 motion
without first appointing counsel, and the State asserts, "This Court should reverse the judgment
of the motion court and instruct the court to appoint counsel on reniand.“

We agree with both parties and find that the motion court clearly erred in failing to
appoint counsel for Movant before ruling on her pro se Rule 24.035 motion. This point is

granted. Accordiligly, we reverse the motion court's judgment and remand with instructions to